Citation Nr: 0522751	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  05-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date in excess of 50% for post-
traumatic stress disorder (PTSD) prior to September 27, 2004.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2003, a statement of 
the case was issued in December 2004, and a substantive 
appeal was timely received in January 2005.  

By rating decision in December 2004, the RO effectively 
assigned a 100 percent rating for PTSD from September 27, 
2004.  The veteran continues to request an earlier effective 
date for the 100 percent rating.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his August 2005 statement, the veteran requested a 
videoconference Board hearing.  Appropriate action to 
schedule such a hearing is necessary. 

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should take appropriate action to 
schedule the veteran for a Board 
videoconference hearing at the RO, or a 
hearing at the RO before a traveling 
Board member, whichever can be scheduled 
first.  After the Board hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




